 Filed 05/21/21                                                              Case 21-11300                                                                              Doc 5


(2i         -
           Fill in this information to identify the case:

           Debtor name   RICHARD DALE LINCOLN BUSINESS TRUST
                                                                                                                          FILED
                                                                                                                          MAY 21 2021
                                                                                                                    STATES BANKRUPTCY COURTS
                                                    Eastern                                  California                             CALIFORNIA
           United States Bankruptcy Courtfor the:                             District of                      EASTERN [)ISTRICT OF
                                                                                            (State)            L
                                                                                                                                        El Check if this is an
           Case number (If known):
                                                                                                                                           amended filing




         Official Form 204
         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
         Unsecured Claims and Are Not Insiders                                                                                                          -
                                                                                                                                                               12/15

         A list of creditors holding the 20 largest unsecured claims must be filed In a Chapter 11 or Chapter 9 case. Include claims which the debtor
         disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
         secured creditors, unless the unsecured claim resulting from Inadequate collateral value places the creditor among the holders of the 20
         largest unsecured claims.


          Name of creditor and complete              Name, telephone number, and Nature of the claim Indicate if    Amount of unsecured claim
          mailing address, including zip code        email address of creditor   (for example, trade claim is       If the claim is fully unsecured, fill in only unsecured
                                                     contact                     debts, bank loans,  contingent, claim amount. If claim is partially secured, fill in
                                                                                 professional        unhiquidated, total claim amount and deduction for value of
                                                                                 services, and       or disputed collateral or setoff to calculate unsecured claim.
                                                                                 government
                                                                                 contracts)
                                                                                                                          Total claim, if   Deduction for   Unsecured
                                                                                                                          partially         value of        claim
                                                                                                                          secured           collateral or
                                                                                                                                            setoff




     5




     6




     I




     8



                                                                                                                                                            -.4




         Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

                                                                                                                                                               I
Filed 05/21/21                                                          Case 21-11300                                                                                 Doc 5


                       RICHARD DALE LINCOLN BUSINESS TRUST
        Debtor
                                                                                                    Case number(ffknown)_____________________


          Name of creditor and complete         Name, telephone number, and Nature of the claim Indicate if    Amount of unsecured claim
          mailing address, including zip code   email address of creditor   (for example, trade claim is       If the claim is fully unsecured, fill in only unsecured
                                                contact                     debts, bank loans,  contingent, claim amount. If claim is partially secured, fill in
                                                                            professional        unhiquldated, total claim amount and deduction for value of
                                                                            services, and       or disputed collateral or setoff to calculate unsecured claim.
                                                                            government
                                                                            contracts)                                                      --



                                                                                                                     Total claim, if   Deduction for    Unsecured
                                                                                                                     partially         value of         claim
                                                                                                                     secured           collateral or
                                                                                                                                       setoff

    9




    10




    11




    12




    13




    14




    15




    16




    17




    18




    19




         Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                               page 2
